MEMORANDUM OPINION
                                        No. 04-12-00022-CR

                                            Keith HILL,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CR12835
                           Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: February 22, 2012

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed or suspended sentence on November 30, 2011. Appellant did not

file a motion for new trial; therefore, the notice of appeal was due to be filed December 30, 2011.

TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal was due on

January 30, 2012. TEX. R. APP. P. 26.3. Although appellant timely filed a motion for extension

of time, he filed it with the trial court and not with this court. The trial court has not ruled on the

motion. Appellant did not file a notice of appeal.
                                                                                    04-12-00022-CR


       Appellant is represented on appeal by Mr. James Bruner. Because the notice of appeal

was not timely filed and because it appeared we lack jurisdiction over this appeal, this court

ordered appellant to show cause in writing why this appeal should not be dismissed for lack of

jurisdiction. On February 8, 2012, Mr. Bruner filed a letter with this court in which he states

that, based on his review of the trial court record, no right of appeal exists and he could not, in

good conscience, advance any argument in support of this court’s jurisdiction.

       Because we lack jurisdiction over the appeal, the appeal is dismissed.


                                                            PER CURIAM

Do not publish




                                               -2-